DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Photographic pictures of figure 1 is unclear; referring to section; 37 C.F.R. 1.84 (b).
Photographs.— 
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. 
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Luca, US (2727672) in view of Raheel, US (2013/0125493).
In regards to claim 1 Luca discloses:
A ladder rung accessory assembly (fig. 2) comprising: a tie rod (18) comprising: a head (20, 21); a first cap (17) comprising: a first base (highlighted in green in annotated drawing below) shaped to cover a first rung opening (right hand side opening of rung 

    PNG
    media_image1.png
    544
    584
    media_image1.png
    Greyscale

	In regards to claim 1 Luca discloses a tie rod attaching the first and second caps on both ends, in other words Luca does not disclose a cable tie connecting the first and second caps where the cable tie comprising: a head; and a tape section attached to the head and having teeth and a pawl locking mechanism.
	However, Raheel teaches a cable tie (30) comprising: a head (see annotated drawings); and a tape section (typical to conventional cable tie; 30 being described as conventional cable tie paragraph [0052]; excerpt below) attached to the head and having teeth (typical to conventional cable tie); and comprising a pawl locking mechanisms (pawls in front and back piece components; inherently present to affix to cable tie 30) that ratchets against the tape section of the cable tie (in the position shown in figs. 1, 2).

    PNG
    media_image2.png
    187
    587
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    440
    487
    media_image3.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the cable tie taught by Raheel in place of the tie rod of Luca where the end caps would consequently include the recesses that receives the tape section of the cable tie in the same manner the front and back tie components of Raheel do. A person of ordinary skill in the art would find that utilizing a cable tie in place of the tie rod would provide for a much cheaper and light weight solution to keep the caps on both ends of the rungs intact.
	In regards to claim 2 Luca discloses the first and second bases comprise a planar substrate (base of 17 inherently planar to fit between two cylindrical surfaces) 
	In regards to claim 3 Luca discloses the first and second bases comprise a planar substrate (base of 17 inherently planar to fit between two cylindrical surfaces) shaped to cover (intended use) a rolled-edge attachment of a rectangular shaped rung. In regards to claim 2 it would have been an obvious matter of design choice to modify the shape of the bases to cover a rolled-edge attachment of a rectangular shaped rung since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A person of ordinary skill in the art would introduce such modification in order to accommodate different shaped openings on different shaped rungs.
	
	

s 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Luca, US (2727672) in view of Raheel, US (2013/0125493).
In regards to claim 5 Luca discloses:
A ladder (shown in fig. 1) comprising: a first lateral side rail (right hand side 10/11); a second lateral side rail (left hand side 10/11); and more than one rung (16s) each rung attached at respective first and second openings between the first and second lateral side rails (as shown in fig. 1); and a ladder rung accessory assembly (fig. 2) comprising: a tie rod (18) comprising: a head (20, 21); a first cap (17) comprising: a first base (highlighted in green in annotated drawing below) shaped to cover a first rung opening (right hand side opening of rung 15/16) of a selected rung (15/16) attached on a first lateral side rail (right hand side 10/11) of an extension ladder (shown in fig. 1); a first guide member (highlighted in grey in annotated drawing below) attached to an inner side of the first base (see annotated drawings) and shaped to be received in the first rung opening to position the first base to cover the first rung opening; and a first channel (through which 18 passes) formed from a distal end (right end of 17) of the first guide member to an outer side of the first base and shaped to receive a tang end of the tie rod and shaped smaller than the head of the tie rod (20/21 being larger than 18); and a second cap (similar to first cap on left hand side) comprising: a second base (similar to first base on left hand side) shaped to cover a second rung opening (similar to first rung opening on left hand side) of the selected rung attached on a second lateral side rail (left hand side 10) of the extension ladder; a second guide member (similar to first guide member on left hand side) attached to an inner side of the second base (similar to the inner side of first base on left hand side) and shaped to be received in the second rung 

    PNG
    media_image1.png
    544
    584
    media_image1.png
    Greyscale

	In regards to claim 5 Luca discloses a tie rod attaching the first and second caps on both ends, in other words Luca does not disclose a cable tie connecting the first and second caps where the cable tie comprising: a head; and a tape section attached to the head and having teeth and a pawl locking mechanism.
	However, Raheel teaches a cable tie (30) comprising: a head (see annotated drawings); and a tape section (typical to conventional cable tie; 30 being described as conventional cable tie paragraph [0052]; excerpt below) attached to the head and having teeth (typical to conventional cable tie); and comprising a pawl locking 

    PNG
    media_image2.png
    187
    587
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    440
    487
    media_image3.png
    Greyscale

	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the cable tie taught by Raheel in place of the tie rod of Luca where the end caps would consequently include the recesses that receives the tape section of the cable tie in the same manner the front and back tie components of Raheel do. A person of ordinary skill in the art would find 
	In regards to claim 6 Luca discloses the first and second bases comprise a planar substrate (base of 17 inherently planar to fit between two cylindrical surfaces) shaped to cover (intended use) a rolled-edge attachment of a D-rung shaped rung. In regards to claim 2 it would have been an obvious matter of design choice to modify the shape of the bases to cover a rolled-edge attachment of a D-rung shaped rung since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A person of ordinary skill in the art would introduce such modification in order to accommodate different shaped openings on different shaped rungs.
	In regards to claim 7 Luca discloses the first and second bases comprise a planar substrate (base of 17 inherently planar to fit between two cylindrical surfaces) shaped to cover (intended use) a rolled-edge attachment of a rectangular shaped rung. In regards to claim 2 it would have been an obvious matter of design choice to modify the shape of the bases to cover a rolled-edge attachment of a rectangular shaped rung since such a modification would have involved a mere change in the shape of the components. A change in shape is generally recognized as being within the level of ordinary skill in the art absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA .

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.M.M/           Examiner, Art Unit 3634                                                                                                                                                                                             
/ALVIN C CHIN-SHUE/           Primary Examiner, Art Unit 3634